Name: Commission Implementing Regulation (EU) 2017/1516 of 31 August 2017 amending for the 276th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  international trade;  politics and public safety
 Date Published: nan

 1.9.2017 EN Official Journal of the European Union L 226/24 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1516 of 31 August 2017 amending for the 276th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 27 August 2017, the Sanctions Committee of the United Nations Security Council decided to amend one entry in its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 2017. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, under the heading Natural persons, the identifying data for the entry: Kevin Guiavarch. Date of birth: 12.3.1993. Place of birth: Paris, France. Nationality: French. Other information: Located in Syria since 2012. Date of designation referred to in Article 7d(2)(i): 23.9.2014. is replaced by the following: Kevin Jordan Axel Guiavarch. Date of birth: 12.3.1993. Place of birth: Paris, France. Nationality: French. Passport No: France number 12CP63882.3FRA, issued on 31.7.2012 (valid until 30.7.2022). National identification No: France national identity card 070275Q007873, issued on 16.2.2007 (valid until 15.2.2017). Address: a) Grenoble, France (domicile from 1993 to 2012) b) Syrian Arab Republic (located in between 2012 and 2016) c) Turkey (from Jun. 2016 to Jan. 2017) d) France (in detention since Jan. 2017). Other information: Date of designation referred to in Article 7d(2)(i): 23.9.2014.